Exhibit 10.10


FIRST AMENDMENT TO PENSION EQUALIZATION PLAN


OF BLACK HILLS CORPORATION

        Pursuant to action taken by the Board of Directors of Black Hills
Corporation, the Pension Equalization Plan of Black Hills Corporation (as
amended effective November 6, 2001) is hereby amended as follows:

I.

        Effective December 20, 2002, Section 3 is amended to read as follows:

  “Earnings” shall mean the compensation paid to an employee by a Company during
a calendar year, including any amounts paid to him as overtime, bonus,
commission, unused paid time off or incentive compensation, any earnings
reduction under a cash or deferred arrangement established under Section 401(k)
of the Code, any earnings reduction under a Nonqualified Deferred Compensation
Plan, any salary reduction under a flexible benefit program established by the
Company under Section 125 of the Code and, effective January 1, 2000, any
compensation reduction elected for qualified transportation fringe benefits
under Section 132 (f)(4) of the Code, but excluding reimbursements and expense
allowances, taxable fringe benefits, moving expenses, moving/relocation
allowances, non-cash incentives and stock options, long-term incentive
compensation (such as payments under the Black Hills Corporation Omnibus
Incentive Compensation Plan), payments received from a Nonqualified Deferred
Compensation Plan and welfare benefits (such as group term life insurance in
excess of $50,000 and tuition assistance).


IN WITNESS WHEREOF, Black Hills Corporation has caused this amendment to the
PENSION EQUALIZATION PLAN OF BLACK HILLS CORPORATION to be executed this 29th
day of January, 2003.

  BLACK HILLS CORPORATION



            By: /s/ Steven J. Helmers
Steven J. Helmers
Its: General Counsel and Secretary